PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/516,696
Filing Date: 4 Apr 2017
Appellant(s): SKUBSCH et al.



__________________
Heribert F. Muensterer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 31 August 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2 February 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.
Claims 37, 42-54 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (JP 2004-224706 A) in view of Treu et al. (WO 2014/183974 A1).
Ohashi et al. teach cosmetic O/W emulsion compositions that are excellent in sprayability, wherein the compositions comprise an ultraviolet absorber, a hydrophilic surfactant, an amphiphilic substance, and water filled in a dispenser type container or an aerosol type container ([0057]; Claim 1).  Ohashi et al. teach that the hydrophilic surfactant is preferably sodium stearoyl glutamate ([0021]).  Ohashi et al. also teach that the total amount of the hydrophilic surfactant and the amphiphilic substance is usually 0.2% by weight or more, preferably 0.5% by weight or more, based on the aqueous phase ([0036]).  Ohashi et al. teach a spray applicator system and nitrogen as a propellant (Claim 8).  Ohashi et al. further teach that the emulsion compositions may contain glycyrrhetinic acid, tocopherol, and tocopherol acetate ([0040]).
Ohashi et al. further teach an example composition comprising 0.7 wt.% sodium stearoyl glutamate as the only O/W emulsifier, and further comprising water, 2 wt.% glycerin (i.e., 95% glycerol), 8 wt.% butylene glycol, 2 wt.% stearyl alcohol, 9 wt.% UV absorbers, and 2  wt.% ethanol (Table 1, Example 1).

Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to optimize the amount of hydrophilic surfactant and the amphiphilic substance within the range taught by Ohashi et al.
Ohashi et al. do not explicitly disclose a composition comprising 5-12 wt.% glycerol and at least one of 0.5-3 wt.% cetearyl alcohol, 1-7 wt.% isopropyl palmitate, 0.5-3 wt.% shea butter, 1-7 wt.% dicaprylyl ether and 0.5-8 wt.% ethanol, as instantly claimed.  However, Ohashi et al. teach an example composition comprising 2 wt.% glycerin (i.e., 95% glycerol), 8 wt.% butylene glycol, 2 wt.% stearyl alcohol, 9 wt.% UV absorbers, and 2  wt.% ethanol (Table 1, Example 1).  Ohashi et al. also teach that the compositions comprise higher aliphatic alcohols as amphiphilic substances that have surface-active properties but which themselves have a high hydrophobic character and no surface activity as a general surfactant, including cetyl alcohol, stearyl alcohol and cetostearyl alcohol ([0026]); and an oil phase comprising isopropyl palmitate ([0030]).
Also, Treu et al. teach cosmetic preparations that may be prepared as a spray with a propellant, wherein the cosmetic preparations comprise as emulsifier system mixtures 
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare cosmetic emulsion spray compositions according to Ohashi et al. and Treu et al. comprising water, sodium stearoyl glutamate, glycerol, cetearyl alcohol, isopropyl palmitate, shea butter, dicaprylyl ether, ethanol, and active ingredients. Such would have been obvious because Ohashi et al. teach cosmetic compositions with excellent sprayability comprising an O/W emulsion, wherein the emulsion comprises a hydrophilic surfactant (preferably sodium stearoyl glutamate), an amphiphilic substance (e.g., higher aliphatic alcohols such as cetearyl alcohol), and water. Ohashi et al. also teach that their emulsions may comprise isopropyl palmitate, cocoa butter, glycerol, ethanol, tocopherol, tocopherol acetate, glycyrrhetinic acid, taurine, preservatives, etc. Treu et al. teach cosmetic emulsion compositions 
Regarding the concentration of each component, Ohashi et al. teach that the total amount of the total amount of the hydrophilic surfactant and the amphiphilic substance is usually 0.2% by weight or more, preferably 0.5% by weight or more, based on the aqueous phase ([0036]).  Treu et al. teach that active ingredients are present in an amount of 0.001 to 10 wt.%, preferably 0.05 to 5 wt.%, more preferably 0.1 to 2 wt.% (pg. 7, paragraph 7; pg. 10, paragraph 1).  Treu et al. also teach preparations comprising 2% shea butter, 9% glycerin, 2% dicaprylyl ether, 0.8% dimethicone, and 3% ethanol (Examples 1-2). 
It would have been within the ordinary skill of a person having ordinary skill in the art to determine through routine experimentation the necessary concentrations of the components to prepare emulsions according to Ohashi et al.  The examiner respectfully points out the following from MPEP 2144.05: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges 
Ohashi et al. also do not explicitly disclose an emulsion that does not contain UV filters, as instantly claimed.
Treu et al. teach cosmetic or dermatological compositions comprising an emulsion, wherein the compositions are suitable for protection against UV radiation as well as for stimulating collagen synthesis, skin tightening and improving skin condition, such as discoloration (pg. 4, paragraph 7; pg. 7, paragraphs 1-9).  Treu et al. teach that active ingredients that may be included in their compositions include lipoic acid, folic acid, carnosine, creatine, tocopherol, and tocopherol acetate (pg. 9, paragraphs 2-3; Examples 1-4).
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare cosmetic emulsion compositions according to Ohashi et al. and Treu et al. wherein the compositions do not contain a UV filter.  Such would have been obvious because Treu et al. teach various used for the cosmetic emulsion compositions that do not require UV filters.

Claims 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (JP 2004-224706 A) in view of Treu et al. (WO 2014/183974 A1) as applied to claims 37, 42-54 and 56 above, further in view of Aurena (Bag-on-Valve Technology, IDS filed 6 November 2017), Lentini et al. (WO 2010/138266 A2), Shah et al. (WO 2014/105878), Birkel et al. (US 2013/0068849) and Werner et al. (US 9,211,995).
The teachings of Ohashi et al. and Treu et al. are discussed above and incorporated herein by reference.
Ohashi et al. teach a spray applicator system and nitrogen as a propellant (Claim 8), but they do not explicitly disclose a bag-on-valve applicator system, with a positive pressure from 2 to 12 bar, and the bag formed from a laminate of PE/adhesive/PA/adhesive/Al/adhesive/PET, as instantly claimed.
However, Aurena teaches a bag-on-valve aerosol system to improve cosmetic, medical and food products, wherein the product can be sprayed evenly at all angles and has up to 99% product emptying.  Aurena teaches that the product maintains its integrity, remaining separated from the propellant at all times.  Also, Lentini et al. teach a bag-on-valve (BOV) system wherein the product and propellant are separated, which offers advantages over the typical aerosol package.  Lentini et al. teach that the BOV system makes the use of compressed or liquefied propellants possible, is optimal for oxygen sensitive products, requires fewer perfumes and preservatives, the system enables a longer lifecycle, up to 99% of the product can be emptied, the method is hygienic and sterilizable, the package operates in all positions, etc. (pg. 7, last paragraph to pg. 8, 2nd paragraph). 

Birkel et al. teach aerosol dispensers (abstract) with compressed nitrogen ([0081]) spray devices from Aptar ([0096]), and pressures of 6-12 bar and about 9 bar ([0095]).
Werner et al. teach pressurized containers for dispensing compositions, BOV dispensers and components thereof (col. 3 and 4), and laminate bags comprising; foil, PET, aluminum, nylon which reads on polyamide, polypropylene, and polyethylene, as well as 4-ply systems being standard (col. 6). 
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare a cosmetic composition according to Ohashi et al. and to place the composition in the bag-on-valve according to Aurena, Lentini et al., Shah et al., Birkel et al. and Werner et al.  A person having ordinary skill in the art would have been motivated to use the bag-on-valve system because Aurena and Lentini et al. teach that the products in their bag-on-valve spray applicator system can be sprayed evenly at all angles, has up to 99% product emptying, and the product maintains its integrity, remaining separated from the propellant at all times, etc. 

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (JP 2004-224706 A) in view of Treu et al. (WO 2014/183974 A1) as applied to claims 37, 42-54 and 56 above, further in view of Kang et al. (US 2013/0243714 A1) and Zofchak et al. (US 2006/0127344 A1).
The teachings of Ohashi et al. and Treu et al. are discussed above and incorporated herein by reference.

Kang et al. teach that glycerin, butylene glycol, propylene glycol, pentylene glycol and hexylene glycol are moisturizers suitable for use in cosmetics ([0014]; Claim 6).  Zofchak et al. teach cosmetic emulsions comprising solvents used to influence the rheology of the final composition and to help compatabilize components which may be added to the compositions, wherein the solvents include propylene glycol, glycerine, butylene glycol and hexylene glycol ([0037]).
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to include pentylene glycol and/or hexylene glycol as moisturizers and solvents in the cosmetic emulsions according to Ohashi et al. and Treu et al.  Such would have been obvious because Ohashi et al. and Treu et al. teach that their emulsions may comprise diols, and Kang et al. and Zofchak et al. teach that pentylene glycol and hexylene glycol are suitable for use in cosmetic emulsions as moisturizers and solvents.

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (JP 2004-224706 A) in view of Treu et al. (WO 2014/183974 A1) as applied to claims 37, 42-54 and 56 above, further in view of Nielsen et al. (US 2005/0238610 A1).

Ohashi et al. teach that the compositions may comprise a preservative, but they do not explicitly disclose compositions comprising phenoxyethanol and methyl paraben, as instantly claimed.  Nielsen et al. teach similar formulations comprising preservatives including phenoxyethanol and methyl paraben (examples).  Treu et al. also teach that their compositions may comprise phenoxyethanol (Example 2).
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to produce the cosmetic compositions of Ohashi et al. with phenoxyethanol and/or methyl paraben as preservative as reasonably taught by Nielsen et al. and Treu et al.  One of ordinary skill in the art would have been motivated to do this because Ohashi et al., Nielsen et al. and Treu et al. are drawn to sprayable O/W cosmetic emulsions comprising preservatives and Nielsen et al. and Treu et al. further teach specific preservatives including phenoxyethanol and/or methyl paraben.  Therefore, it would have been obvious to utilize the phenoxyethanol and methyl paraben of Nielsen et al. and Treu et al., in the formulations of Ohashi et al. in order to produce a sprayable cosmetic formulation with specific known preservative components.

(2) Response to Argument
Appellant's arguments have been fully considered but they are not persuasive.  Appellant argues that the concentration of sodium stearoyl glutamate in Example 1 of OHASHI specifically relied upon by the Examiner is 0.7% by weight, significantly outside 
It is noted that instant claim 37 is drawn to a cosmetic spray consisting of (a) an o/w emulsion and (b) a spray applicator system; wherein the o/w emulsion comprises, based on the total weight of the emulsion, at least 70% by weight of water and (i) from 0.2% to 0.3% by weight of sodium stearoyl glutamate; (ii) from 5% to 12% by weight of glycerol; and one or more of (iii) from 0.5% to 3% by weight of cetearyl alcohol; (iv) 1% to 7% by weight of isopropyl palmitate; (v) 0.5% to 3% by weight of shea butter; (vi) 1% to 7% by weight of dicaprylyl ether; and (vii) from 0.5% to 8% by weight of ethanol; wherein sodium stearoyl glutamate and, when present isopropyl palmitate, are the only emulsifiers.  Therefore, instant claim 37 recites the transitional phrase “comprising” with regard to the o/w emulsion, which comprises water, sodium stearoyl glutamate and glycerol, and at least one of cetearyl alcohol, isopropyl palmitate, shea butter, dicaprylyl ether, and ethanol in the amounts recited.
Ohashi et al. teach a cosmetic spray comprising stearoyl glutamate as the only O/W emulsifier, and further comprising water, glycerin (i.e., 95% glycerol), butylene glycol, stearyl alcohol, UV absorbers, and ethanol (Table 1, Example 1).  Thus, Ohashi et al. teach o/w emulsion composition for a cosmetic spray comprising the required components of instant claim 37, water, sodium stearoyl glutamate, glycerol and ethanol.  Ohashi et al. do not explicitly disclose an example comprising each of the instantly claimed components within the instantly claimed concentration ranges.
The examiner respectfully argues that Ohashi et al. is directed to cosmetic compositions that are excellent in sprayability, and the instant claims are drawn to 
Appellant also argues that TREU fails to cure the noted deficiencies of OHASHI, and while the composition of Example 2 of TREU contains 0.3% by weight of sodium stearoyl glutamate, it must not be overlooked that this composition contains an additional surfactant, i.e., (1% by weight of) glyceryl stearate.  Appellant also asserts that the compositions of OHASHI and TREU differ significantly since, in contrast to the compositions of TREU, the compositions of OHASHI do not have to contain an additional emulsifier, let alone glyceryl stearate.  Appellant asserts that the compositions of OHASHI must contain an amphiphilic substance, whereas TREU does not appear to mention the presence of amphiphilic substances in the compositions disclosed therein (let alone as required components of these compositions).  Appellant also argues that the examples of TREU are not sprayable. 
The examiner respectfully argues that both Ohashi et al. and Treu et al. are both directed to emulsions, such as o/w emulsions, wherein the emulsions contain sodium stearoyl glutamate as an emulsifier.  Treu et al. also teach cosmetic preparations that may be prepared as a spray with a propellant.  Therefore, a person having ordinary skill in the art would have looked to Treu et al. for formulation ingredients to prepare o/w 
Appellant further asserts that the recitations of instant claims 39-41 are not even addressed by the Examiner. 
The examiner respectfully argues that Aurena teaches a bag-on-valve aerosol system to improve cosmetic, medical and food products, wherein the product can be sprayed evenly at all angles and has up to 99% product emptying.  Aurena teaches that the product maintains its integrity, remaining separated from the propellant at all times.  Also, Lentini et al. teach a bag-on-valve (BOV) system wherein the product and propellant are separated, which offers advantages over the typical aerosol package.  Lentini et al. teach that the BOV system makes the use of compressed or liquefied propellants possible, is optimal for oxygen sensitive products, requires fewer perfumes and preservatives, the system enables a longer lifecycle, up to 99% of the product can be emptied, the method is hygienic and sterilizable, the package operates in all positions, etc.  It would have been obvious to use a BOV system wherein there is a uniform jet until up to 99% of the product is emptied.  It would have been obvious for a person of ordinary 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NATHAN W SCHLIENTZ/Examiner, Art Unit 1616                                                                                                                                                                                                        
Conferees:
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616 

                                                                                                                                                                                                       /BRIAN-YONG S KWON/Supervisory Patent Examiner, Art Unit 1613                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.